The testimony offered by the state tended to support the indictment. The cow, the subject of the larceny, was found by the owner, Sankey, in Jim Robinson's pasture. The cow had been so recently marked that the congealed blood was still clinging to the wound on her ear. The defendant admitted that he placed the cow in the pasture, but contends that he bought her from Sam Stephens, who brought the cow to defendant's place in the nighttime, and offered to sell her to defendant. Stephens was examined as a witness by the state, and denied that he had any such transaction with the defendant.
Charge 4 pretermits consideration of all the evidence, and gives undue prominence to the defendant's testimony. Hardeman v. State, 14 Ala. App. 35, 70 So. 979; Lane v. State,14 Ala. App. 40, 70 So. 982; Finney v. State, 10 Ala. App. 39,65 So. 93.
Charges 1, 2, and 3, the affirmative charge as to each count and as to the entire case, were properly refused.
We do not feel justified in disturbing the verdict of the jury. Cobb v. Malone, 92 Ala. 630, 9 So. 738; Southern Ry. Co. v. Kirsch, 150 Ala. 659, 43 So. 796.
There is no error in the record.
Affirmed.